Citation Nr: 0026385	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  94-35 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from September 1966 to August 
1968. 

The veteran filed a claim for a non service connected pension 
in December 1993.  This appeal arises from the May 1994 
rating decision from the Pittsburgh, Pennsylvania Regional 
Office (RO) that denied the veteran's claim for non-service 
connected disability pension.  A Notice of Disagreement was 
filed in July 1994 and a Statement of the Case was issued in 
August 1994.  A substantive appeal was filed in August 1994 
with a request for a hearing at the RO before the Board of 
Veterans' Appeals.  Additionally in August 1994, a hearing at 
the RO before a local hearing officer was requested.  

In writing in January 1995, the veteran canceled his request 
for a hearing at the RO before a local hearing officer, and 
in writing in April 1996, the veteran withdrew his request 
for a hearing before the Board of Veterans' Appeals.  

This case was remanded in March 1996, July 1996, and June 
1998 for further development.  


FINDING OF FACT

The veteran has presented no competent evidence that he is 
currently permanently and totally disabled.


CONCLUSION OF LAW

The veteran's claim for entitlement to non-service connected 
pension benefits is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service records indicate military service from 
September 1966 to August 1968.

In December 1993, the veteran filed an application for 
pension.  He reported that he had not worked since October 
18, 1989 due to knee and back disabilities.  He was married 
and had no unmarried children.  His total net worth was 
$1,750.00.  His spouse's net worth was the same.  He reported 
that he was on worker's compensation until December 1992.

Received in December 1993 were reports from R. S. Polintan, 
M.D., which includes a March 1991 report where the veteran 
was indicated to have complaints including pain of both 
knees.  He was unable to work and was on compensation since 
1989.  He had finished high school and worked as a coal miner 
prior to his injury in 1989.

A January 1992 report from Dr. Polintan includes that the 
veteran injured his right knee in September 1989.  It was 
indicated that, based on the orthopedic history and from 
orthopedic examination and x-ray of the right knee, the 
veteran had the following:  status post partial lateral 
meniscectomy of the right knee, degenerative joint disease of 
the right knee, especially in the lateral compartment, and 
pain in the left knee, undiagnosed as no diagnostic tests had 
been performed.  It was Dr. Polintan's opinion, based on the 
veteran's history, that the veteran was unable to continue 
doing his original occupation as a roof bolter operator, 
since it was not felt that he could do any squatting 
kneeling, standing, or walking for a long time.  

Additionally received in December 1993 was a report from June 
1990 from Carl W. Wooldridge, D.O., wherein it was indicated 
that the veteran could perform sedentary and light work full 
time, medium work part time, and no heavy or very heavy work.  
The veteran had been advised that returning to deep mining 
was doubtful.

By rating action of May 1994, entitlement to non-service 
connected disability pension was denied.  The current appeal 
to the Board arises from this action.

In January 1995, the veteran indicated that he was canceling 
a personal hearing as the hearing date and time conflicted 
with his work schedule.

In October 1996, the RO sent the veteran a letter to his 
current address of record requesting specific information 
regarding his employment and salary.  

Entered into the claims folder were VA treatment records 
including a record from January 1993 where the veteran 
reported depression because of unemployment and no income.  

A notation from the VA from April 1997 indicates that the 
veteran failed to report for a VA examination scheduled in 
April 1997. 

In August 1998, the veteran indicated that he would not be 
able to appear for a VA examination scheduled on August 6.  
He would only be able to appear for an examination on a 
Monday or Friday as he had been working and was not able to 
reschedule his work hours or days.  

In November 1998, the RO sent a letter to the veteran at his 
current address of record requesting that the veteran clarify 
his work and income status.  

A VA examination scheduled in November 1998 was canceled by 
the VA.

A Report of Contact dated May 2000 indicated that a VA 
employee attempted to telephone the veteran on May 13 and May 
15 to inquire about his intention to complete his appeal but 
reached his answering machine instead.  The veteran's 
representative was thereafter called, and he agreed to 
attempt to contact the veteran.  There has been no response 
from the veteran or the representative.  

II.  Analysis

The veteran is seeking non-service-connected disability 
pension benefits.  Under the law, veterans of wartime 
military service may be eligible for non-service-connected 
disability pension benefits.  38 U.S.C.A. §§ 1521 et seq. 
(West 1991). 

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  The Court has defined a 
well-grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim need 
not be conclusive, but only possible, to satisfy the initial 
burden of § 5107.  Id.  Once a claimant has submitted 
evidence sufficient to render a claim well-grounded, the 
claimant's initial burden has been met, and VA is obligated 
under 38 U.S.C. § 5107(a) to assist the claimant in 
developing the facts pertinent to the claim.

To establish entitlement to VA non-service-connected pension 
under 38 U.S.C. § 1521, a veteran must (1) have served during 
a period of war for 90 days or more (or have been discharged 
or released from service during a period of war for a 
service-connected disability), (2) be permanently and totally 
disabled, and (3) have income below a certain standard.  38 
U.S.C. § 1521(a), (j); Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999), see also Grantham v. Brown, 8 Vet. App. 228, 
234 (1995), rev'd in part on other grounds, 114 F.3d 1156 
(1997); Brown (Clem) v. Derwinski, 2 Vet. App. 444, 446 
(1992); Roberts v. Derwinski, 2 Vet. App. 387, 389 (1992).  
For permanent and total disability, a veteran must 
demonstrate either that he is "unemployable as a result of a 
lifetime disability" or, if not unemployable, that he suffers 
from a lifetime disability that would "render it impossible 
for the average person with the same disability to follow a 
substantially gainful occupation".  Brown (Clem), 2 Vet. App. 
at 446; see also 38 U.S.C. § 1502(a).  Characteristics such 
as age, education, employment history, and physical and 
mental disabilities are considered.  38 C.F.R. §§ 3.321, 4.15 
(1999).

In this case, the veteran has submitted no competent evidence 
to establish that he is permanently and totally disabled.  
While there is evidence from January 1993 and prior to that 
date that the veteran was unemployed, both in January 1995 
and August 1998, the veteran indicated that he was employed.  
While the veteran was asked to furnish evidence confirming 
his employment status and income, no additional evidence was 
forthcoming.  Therefore, the veteran has not satisfied the 
criteria for submission of a well grounded claim for pension 
benefits and as such the claim must be denied.  See Vargas-
Gonzalez, supra.


ORDER

In the absence of a well-grounded claim, entitlement to non-
service connected benefits is denied.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 4 -


- 1 -


